Order entered May 14, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01684-CV

            GLYNNWOOD BOWMAN, INDIVIDUALLY, ET AL., Appellants

                                                V.

 THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. F/K/A THE BANK
OF NEW YORK TRUST COMPANY, N.A. AS SUCCESSOR TO JP MORGAN CHASE
          BANK, N.A. AS TRUSTEE FOR RAMP 2006RS4, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-01134

                                           ORDER
       We GRANT the May 13, 2014 motion of Vielica Dobbins, Official Court Reporter for

the 134th Judicial District Court of Dallas County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record shall be filed on or before May 28, 2014.

       We DIRECT the Clerk of this Court to send a copy of this order, by electronic

transmission, to Ms. Dobbins and counsel for all parties.

                                                      /s/   ADA BROWN
                                                            JUSTICE